SECOND AMENDMENT TO
PURCHASE AND CONTRIBUTION AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT (this “Amendment”),
dated as of March 29, 2013, is entered into between FERRO CORPORATION (the
“Seller”) and FERRO FINANCE CORPORATION (the “Purchaser”).

RECITALS

1. The Purchaser and the Seller are parties to the Purchase and Contribution
Agreement, dated as of June 2, 2009 (as amended, supplemented or otherwise
modified through the date hereof, the “Purchase and Contribution Agreement”).

2. Concurrently herewith, the Purchaser, the Seller, PNC Bank, National
Association, as agent (in such capacity, the “Agent”) and as issuer of letters
of credit, and Market Street Funding LLC are entering into that certain Second
Amendment to Amended and Restated Receivables Purchase Agreement, dated as of
the date hereof (the “Receivables Purchase Agreement Amendment”).

3. Each of the parties hereto desires to amend the Purchase and Contribution
Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the meanings set forth in the Purchase and Contribution
Agreement or in the Receivables Purchase Agreement (as defined in the Purchase
and Contribution Agreement).

2. Amendments to the Purchase and Contribution Agreement. The Purchase and
Contribution Agreement is hereby amended as follows:

(a) Clause (2) of the Preliminary Statements of the Purchase and Contribution is
hereby replaced in its entirety with the following:

(2) [Reserved].

(b) The following defined terms set forth in Section 1.01 of the Purchase and
Contribution Agreement are hereby deleted in their entirety: (i) “FPL”, (ii)
“Ferro Color” and (iii) “First-Step Agreement”.

(c) The definition of “Purchase Price” set forth in Section 1.01 of the Purchase
and Contribution Agreement is hereby replaced in its entirety with the
following:

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the Seller’s General Trial Balance, minus the Discount for such Purchase.

(d) Section 2.01 of the Purchase and Contribution Agreement is hereby amended to
delete the parenthetical “(or originated by FPL or Ferro Color and acquired by
the Seller pursuant to the First-Step Agreement)” where it appears therein.

(e) Section 2.02(b) of the Purchase and Contribution Agreement is hereby amended
to delete the parenthetical “(or originated by FPL or Ferro Color and acquired
by the Seller pursuant to the First-Step Agreement)” where it appears therein.

(f) Section 2.02(d) of the Purchase and Contribution Agreement is hereby amended
to delete the parenthetical “(or originated by FPL or Ferro Color and acquired
by the Seller)” where it appears therein.

(g) Section 4.01(h) of the Purchase and Contribution Agreement is hereby amended
to delete the phrase “, Ferro Color or FPL” where it appears therein.

(h) Section 4.01(j) of the Purchase and Contribution Agreement is hereby amended
to delete the phrase “, in favor of the Seller in accordance with the First-Step
Agreement” where it appears therein.

(i) Section 4.01(o) of the Purchase and Contribution Agreement is hereby amended
to delete the phrase “, Ferro Color and FPL” where it appears therein.

(j) Section 5.01(k) of the Purchase and Contribution Agreement is hereby amended
by (i) inserting the word “and” at the end of clause (iii) thereof, (ii)
deleting the word “and” at the end of clause (iv) thereof and (iii) deleting
clause (v) thereof.

(k) Section 5.01(p) of the Purchase and Contribution Agreement is hereby deleted
in its entirety.

(l) Section 5.02 of the Purchase and Contribution Agreement is hereby amended by
(i) deleting the number “(i)” where it appears therein and (ii) deleting the
phrase “, and (ii) to the extent not covered above, all rights of the Seller to
receive monies due or to become due under the First-Step Agreement” where it
appears therein.

(m) Section 7.01(h) of the Purchase and Contribution Agreement is hereby
replaced in its entirety with the following:

(h) [Intentionally omitted.]

(n) Section 7.01(i) of the Purchase and Contribution Agreement is hereby
replaced in its entirety with the following:

(i) the Seller shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to the Purchaser under this Agreement;

3. Representations and Warranties. Each of the Seller and the Purchaser
represents and warrants that:

(a) Representations and Warranties. Immediately after giving effect to this
Amendment, each representation and warranty made by it in the Purchase and
Contribution Agreement and in the other Transaction Documents is true and
correct in all material respects as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representation or warranty was
true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Purchase and Contribution Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on its part. This Amendment and the Purchase and Contribution Agreement, as
amended hereby, are such Person’s valid and legally binding obligations,
enforceable in accordance with its terms except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(c) No Default. Immediately after giving effect to this Amendment, no Event of
Termination or Incipient Event of Termination has occurred and is continuing.

4. Effect of Amendment. All provisions of the Purchase and Contribution
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Purchase and Contribution Agreement (or in any other Transaction Document)
to the “Purchase and Contribution Agreement”, or to “hereof”, “herein” or words
of similar effect referring to the Purchase and Contribution Agreement, shall be
deemed to be references to the Purchase and Contribution Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Purchase and
Contribution Agreement other than as set forth herein.

5. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the date hereof (i) contemporaneously with effectiveness of the
Receivables Purchase Agreement Amendment and (ii) upon receipt by the Agent of
each of the following, each in form and substance satisfactory to the Agent:

(a) counterparts of this Amendment duly executed by each of the parties hereto;
and

(b) such other documents, agreements, instruments, and opinions as the Agent may
request in connection with this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery by facsimile or email
of an executed signature page of this Amendment shall be effective as delivery
of an executed counterpart hereof.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Contribution Agreement, any other Transaction
Document or any provision hereof or thereof.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

FERRO CORPORATION,
as Seller

By: /s/ John T. Bingle      
Name: John T. Bingle
Title: Treasurer


FERRO FINANCE CORPORATION,


as Purchaser

By: /s/ John T. Bingle      
Name: John T. Bingle
Title: Treasurer


1

ACKNOWLEDGED AND AGREED:

FERRO CORPORATION,

as Collection Agent

By: /s/ John T. Bingle—
Name: John T. Bingle
Title: Treasurer


2